DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amendment to the claims:

Claim 60, line 1 “for rock or similar material comprising” should be amended to –for a material comprising:–
Claim 60, line 13 “the rock” should be amended to –the material–
Claim 62, line 1 “anchor may” should be amended to “anchor can”
Claim 62, line 2 “the rock or similar material” should be amended to “the material”
Claim 63, line 2 “the rock or similar material” should be amended to “the material”
Claim 67, line 2 “on,” should be amended to –on–
Claim 68, lines 1-2 “The anchor as claimed in claim 66 when dependent on claim 65” should be amended to – The anchor as claimed in claim 67–
Claim 73, line 2 “is a pull loop, ring or similar.” should be amended to –is a pull loop or ring.

Claim 77, lines 1-2 “The anchor as claimed in claim 60 when dependent on claim 65 and 69” should be amended to – The anchor as claimed in claim 69–
Claim 84, lines 1-2 “The anchor as claimed in claim 60 when dependent on claim 69” should be amended to – The anchor as claimed in claim 69–
Claim 85, line 1 “there are two extensions” should be amended to –the at least one extension comprises at least two extensions–
Claim 95, line 1 “The anchor as claimed in claim 65” should be amended to – The anchor as claimed in claim 83–
Claim 98, line 2 “one way” should be amended to –one-way locking mechanism– 
Claim 99. The anchor as claimed in claim [[97]] 83 wherein the one-way the locking mechanism is a ratchet system, whereby the complimentary features and movable bar forms [[the]] a one-way mechanism.
Claim 100, line 4 “the base portion” should be amended to –a base portion–
Claim 102, lines 1-2, “the center of the crossing of the two wings” should be amended to –a center of a crossing of the pair of pivotally connected wings–
Claim 103, lines 1-2, “each wing consists of two lobes, each either side of the longitudinal axis” should be amended to –each said wing consists of two lobes, each positioned at either side of the longitudinal axis–
Claim 106, lines 1-2 “each wing has lobes” should be amended to –each said wing has said lobes–
Claim 107, line 2 “the rock” should be amended to –the material–
Claim 108, line 1 “for rock or similar material,” should be amended to –for a material–
Claim 108, lines 12-13 “the rock or similar material to enable a load to be connected thereto” should be amended to –the material to enable the load to be connected to the anchor–
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of an anchor for rock. However, the prior art of record have failed to teach at least the combination of the anchor for a material, comprising a hinged base, which base consists of at least a pair of pivotally connected wings, the pivotally connected wings able to pivot about at least one longitudinal axis between, a first position in a closed state and a second position in an open state, the open state having a dimension between opposing parts of each pivotally connected wing that is greater than when in the closed state, a locking mechanism to lock the pivotally connected wings in either the first position, or the second position, a connecting portion connected to the hinged base and adapted to enable a load to be connected to the anchor, the connecting portion having a loading axis which is substantially parallel to the longitudinal axis, wherein the anchor can be set between either the first position, or the second position, and then anchored into the material to enable the  load to be connected to the anchor along with the other recitations as claimed in claims 60 and 108.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631